Reasons for Allowance

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a hood prop assembly for a vehicle having a hood panel, the hood panel having a slot, the hood prop assembly comprising: an elongated member having a first end and a second end, the first end is coupled to the vehicle; a housing comprising: a distal end and a proximate end, and a cavity extending axially from the proximate end and receives the second end of the elongated member, a retainer mechanism extending from the distal end of the housing, wherein the housing and the retainer mechanism rotatably move with respect to the second end of the elongated member between a locked position and an unlocked position, and wherein in the locked position the retainer mechanism engages with the slot of the hood panel to retain the hood panel and in the unlocked position the retainer mechanism disengages with the slot of the hood panel.
The closest prior art is found in KR20050122490.
KR20050122490 discloses a hood prop assembly for a vehicle having a hood panel (Figure 3, element 1), the hood panel having a slot (Figure 3, element 4), the hood prop assembly comprising: an elongated member having a first end and a second end (See Figures 3-4, shown but not labeled, considered elongated rod directly below and supporting element 10), the first end is coupled to the vehicle (See Figure 1 for equivalent configuration illustrating vehicle); a housing (Figures 3-4, element 10) comprising: a distal end and a proximate end (Figures 3-4, generally considered the top and bottom of element 10 as viewed from Figures 3-4), and a cavity (Figure 4, considered combination of elements 15 and 16), a retainer mechanism (Figures 3-4, element 32) extending from the distal end of the housing, wherein the retainer mechanism rotatably moves with respect to the second end of the elongated member between a locked position and an unlocked position (Locked and Unlocked positions of element 32 are illustrated in Figure 3), and wherein in the locked position the retainer mechanism engages with the slot of the hood panel to retain the hood panel and in the unlocked position the retainer mechanism disengages with the slot of the hood panel.  
The hood prop assembly of the instant application differs from the prior art because the cavity of KR20050122490 is not considered to “extend axially”, and does not receive the second end of the elongated member. Examiner notes that it would not have been obvious to modify the housing of KR20050122490 such that the cavity extended axially from the proximate end of the housing and received the second end of the elongated member, as this would require significant redesign to the device. Additionally, although the retainer mechanism of KR20050122490 does rotatably move with respect to the second end of the elongated member between a locked position and an unlocked position, the housing is rigid with respect to the elongated member, and cannot rotatably move with respect to the second end of the elongated member, and any modification of the device to enable rotational movement of the housing with respect to the second end of the elongated member would not be obvious, and could potentially result in a loss of functionality of the device as intended. Therefore, the art of record does not anticipate or make obvious these limitations in combination with the overall claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634